DETAILED ACTION
This office action is in response to amendments to application 15/588,532, filed on 06/25/2021.
Claims 1-20 are currently pending; claims 1-11 have been examined and claims 12-20 have been withdrawn from consideration based on the restriction of 08/05/2019.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to systems and methods non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Response to Amendment
Applicant’s amendments, filed 06/25/2021, have been entered.
Regarding objections to claims 1 and 4, the objections are withdrawn due to amendment.
Regarding rejections of claims 1-11 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejections of claims 1-11 under 35 U.S.C. 103, the rejections are withdrawn due to amendment in combination with Applicant’s arguments.


Response to Arguments
Applicant’s arguments, filed 06/25/2021, have been entered.
Applicant’s arguments have been fully considered and are persuasive. Examiner agrees with Applicant’s argument that the prior art made of record has been interpreted more broadly than can reasonably be read to support a rejection of the claims as recited. Claims 1-11 are allowable over the prior art of record.

Allowable Subject Matter
	Claims 1-11 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Dalum et al. (US 20100219007), hereinafter Dalum. Dalum discloses a hybrid vehicle drive system for a vehicle including a first prime mover, a first prime mover driven transmission, a rechargeable power source, and a PTO. The hybrid vehicle drive system further includes a hydraulic pump in direct or indirect mechanical communication with the PTO. The hybrid vehicle drive system further includes an electric motor in direct or indirect mechanical communication with the hydraulic pump. The electric motor can receive power from the prime mover driven transmission through the PTO. The hydraulic pump can receive power from the electric motor when the electric motor rotates, the electric motor using power from the rechargeable energy source, or from the prime mover driven transmission through the PTO.
Regarding claim 1
	Dalum, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a vehicle drive system for a vehicle comprising a first prime mover, a power take off and a first prime mover driven transmission in mechanical communication with the power take off, the vehicle drive system comprising a transmission fluid pump, an additional pump, an electric motor in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662